Citation Nr: 1507016	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Veteran maintains that he has a right knee disability that is secondary to his service-connected left knee disability.  He was afforded a VA examination in June 2012 where he was diagnosed with a right medial meniscal tear and right popliteal cyst.  The examiner opined that the Veteran's right knee condition was less likely than not proximately due to or the result of his service-connected left knee disability.  However, the examiner did not address in his opinion whether the Veteran's right knee was aggravated by his service-connected left knee.  38 C.F.R. § 3.310(b).  Thus, another opinion is required.  

Further, the examiner noted that the Veteran underwent an arthroscopy of his right knee in May 2012 and stated that the present examination findings were "at best suboptimal."  The examiner recommended that the Veteran be afforded another compensation and pension examination in order to afford the Veteran a more accurate evaluation.  Accordingly, a remand for a new VA examination and opinion is necessary to ensure there is a complete record upon which to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified that his treating physician told him his service-connected left knee aggravated his right knee problems.  On remand, any outstanding treatment records, to include VA treatment records dated since June 2012, should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right knee complaints since September 2009, including outstanding VA treatment records dated from June 2012 to the present.  After securing the necessary release, obtain those records and associate with the record. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to ascertain the relationship between the Veteran's diagnosed right knee condition, if any, and his service-connected left knee disability.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right knee condition was caused by his service-connected left knee disability? 

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right knee condition was aggravated by his service-connected left knee disability?
 
Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of right knee disability present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




